Matter of Lipman (2017 NY Slip Op 05916)





Matter of Lipman


2017 NY Slip Op 05916


Decided on July 27, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 27, 2017

[*1]In the Matter of STEPHEN I. LIPMAN, a Resigned Attorney. (Attorney Registration No. 1875343)

Calendar Date: July 3, 2017

Before: Garry, J.P., Rose, Mulvey, Aarons and Pritzker, JJ.


Stephen I. Lipman, Newport, Rhode Island, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Stephen I. Lipman was admitted to practice by this Court in 1983, but resigned for nondisciplinary reasons by leave of this Court in 2002. He has also been admitted to practice in Massachusetts, Rhode Island and several federal courts, including the Supreme Court of the United States, and he is in good standing in each of those jurisdictions. Lipman now applies for reinstatement to practice in New York (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [b]), and the Attorney Grievance Committee for the Third Judicial Department advises that it has no objection to Lipman's reinstatement.
Upon consideration of Lipman's legal experience — as demonstrated by his previous admission in New York for nearly 20 years and his admission and continuing practice in Massachusetts, among other jurisdictions, since 1966 (cf.  Rules of Ct of App [22
NYCRR] § 520.10 [a]) — and having determined that he has the requisite character and fitness to practice law, we grant his application and restore his name to the roll of attorneys, effective immediately.
Garry, J.P., Rose, Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that Stephen I. Lipman's application for reinstatement is granted; and it is further
ORDERED that Stephen I. Lipman's name is hereby restored to the roll of attorneys and [*2]counselors-at-law of the State of New York, effective immediately; and it is further
ORDERED that Stephen I. Lipman shall, within 30 days of the date of this order, file an attorney registration statement with the Chief Administrator of the Courts pursuant to Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1.